DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Response to Arguments
Applicant's amendment and arguments filed 12/31/2020 have been fully considered but they are not persuasive.
Applicant amended the claims to require and external system with a transcutaneous EEG sensor and stated that Wei discloses an implanted system and therefore would not be reasonable to modify Wei to be an external or transcutaneous system (see page 12 of the response received 12/31/2020). 
The Examiner respectfully disagrees. Regarding the EEG detection system, Wei discloses that such a system can be an external system (see par. [0187, 0189, 0194, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-14, 18-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolelis et al. (2011/0184489) in view of Boston (7,643,882), further in view of Wei et al. (2009/0105785).
Regarding Claims 1, 5, 13, 21, 23 and 24, Nicolelis discloses a system and method for treating tremor in a patient comprising a non-invasive transcutaneous stimulation system (par. [0054]) that delivers stimulation to sensory (afferent) nerves (par. [0051]) such that aberrant low frequency synchronization is disrupted (par. [0038]). Nicolelis further discloses avoiding muscle contraction (par. [0050]) and using stimulation intensity values in the range of 180-450 microamperes, which is well below the range indicated by Applicant as causing motor stimulation (above approximately 15 mA, see par. [0145] of PGPUB 2014/0336722). Lastly, Nicolelis discloses that the stimulation is emitted at a frequency of 100-300 Hz, the selection of which can be considered Applicant’s second algorithm in a frequency domain that generates the nerve stimulation signal (par. [0038]). Nicolelis is silent regarding the use of the stimulation in a closed loop system driven by sensed physiological sensors and is silent regarding the use of transcutaneous EEG sensors . 
However, Boston discloses utilizing closed loop feedback in a system for treating tremor wherein signals such as EMG signals are sensed and an analysis is performed in the time and frequency domain, such as obtaining frequency data and comparing it to a low pass or high pass threshold, in order to distinguish intentional from unintentional movement such that therapy is only applied when unintentional movement is detected (col. 9, line 43-col. 10, line 9). The therapy is then selected by a stabilization algorithm that utilizes a calibration step before and during stimulation to correctly time the 
Additionally, Wei discloses utilizing EEG sensors, such as external EEG sensors (par. [0187, 0189, 0194, 0220, 0228, 0241]), in a therapy system for detecting voluntary and involuntary movement for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement (par. [0155, 0164, 0231]). This is particularly beneficial in patients with impaired movement in that the intent to move as indicated by the EEG signal is used and not an actual limb movement, of which the patient may only have minimal ability. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis reference to include closed loop control, as taught and suggested by Boston, and to include EEG sensors, as taught and suggested by Wei, for the purpose of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation and for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement.
.
In an alternative interpretation of the prior art, Regarding Claims 1, 5, 13, 20, 21, 23 and 24, Nicolelis discloses a system and method for treating tremor in a patient comprising a non-invasive transcutaneous stimulation system (par. [0054]) that delivers 
Regardless, the Examiner notes the stimulation intensity ranges of afferent fibers disclosed by Nicolelis (0-20 mA) significantly overlaps with those disclosed by Applicant (4-13mA for sub-motor threshold and 12-23 of supra motor threshold) and that both stimulation regimens are designed to specifically disrupt aberrant low frequency synchronization in a patient to reduce tremor and improve volitional movement while avoiding muscle contraction. Therefore, while the stimulation parameters disclosed by Nicolelis and those contemplated by Applicant do not exactly match, the Examiner In re Aller, 105 USPQ 233. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the stimulation range to below 13 mA, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90. Lastly, the Examiner notes it would have been obvious to try values below 13mA since there are a finite number of identified, predictable stimulation values each having a reasonable expectation of success in disrupting aberrant low frequency synchronization, as noted by Nicolelis (utilizing a minimum value that obtains this result in the range of 0-20 mA).
Nicolelis is silent regarding the use of the stimulation in a closed loop system driven by sensed physiological sensors and is silent regarding the use of transcutaneous EEG sensors. However, Boston discloses utilizing closed loop feedback in a system for treating tremor wherein signals such as EMG signals are sensed and an analysis is performed in the time and frequency domain in order to distinguish intentional from unintentional movement such that therapy is only applied when unintentional movement is detected (col. 9, line 43-col. 10, line 9). The therapy is then selected by a stabilization algorithm that utilizes a calibration step before and during stimulation to correctly time the stimulation and adjust parameters in the time domain to 
Additionally, Wei discloses utilizing EEG sensors, such as external EEG sensors (par. [0187, 0189, 0194, 0220, 0228, 0241]), in a therapy system for detecting voluntary and involuntary movement for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement (par. [0155, 0164, 0231]). This is particularly beneficial in patients with impaired movement in that the intent to move as indicated by the EEG signal is used and not an actual limb movement, of which the patient may only have minimal ability. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis reference to include closed loop control, as taught and suggested by Boston, and to include EEG sensors, as taught and suggested by Wei, for the purpose of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation and for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement.
In regards to Claims 3, 9-11 and 12, Nicolelis, Boston and Wei disclose an external programmer 14 having a display 98, memory 94, processor 92 and telemetry module 96 for wireless connection, wherein programmer 14 provides the benefit of allowing a clinician to review patient data obtained by the stimulator and alter 
In regards to Claim 6, Nicolelis and Boston disclose accelerometers 93 can also be used for closed loop stimulation control (Boston, Fig. 5).
 Regarding Claims 7 and 8, Nicolelis and Boston disclose all of the claimed invention except for the particular material of the sensors and electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the sensors and electrodes of a thin film material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claims 14 and 18, Nicolelis and Boston disclose utilizing EMG sensors or accelerometers to identify tremor but are silent regarding the use of EEG sensors. Wei discloses utilizing EEG sensors in a therapy system for detecting voluntary and involuntary movement for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement (par. [0155, 0164, 0231]). This is particularly beneficial in patients with impaired movement in that the intent to move as indicated by the EEG signal is used and not an actual limb movement, of which the patient may only have minimal ability. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis and Boston combination to include EEG sensors, as taught and suggested by Wei, for the purpose of providing 
Regarding Claims 19 and 20, which contains similar language to that in rejected Claim 1 above, Nicolelis discloses a system and method for treating tremor in a patient comprising a non-invasive transcutaneous stimulation system (par. [0054]) that delivers stimulation to sensory (afferent) nerves (par. [0051]) such that aberrant low frequency synchronization is disrupted (par. [0038]). Nicolelis further discloses avoiding muscle contraction (par. [0050]) and using stimulation intensity values in the range of 180-450 microamperes, which is well below the range indicated by Applicant as causing motor stimulation (above approximately 15 mA, see par. [0145] of PGPUB 2014/0336722). Lastly, Nicolelis discloses that the stimulation is emitted at a frequency of 100-300 Hz, the selection of which can be considered Applicant’s second algorithm in a frequency domain that generates the nerve stimulation signal (par. [0038]). Nicolelis is silent regarding the use of the stimulation in a closed loop system driven by sensed physiological sensors and is silent regarding the use of transcutaneous EEG sensors.
 However, Boston discloses utilizing closed loop feedback in a system for treating tremor wherein signals such as EMG signals are sensed and an analysis is performed in the time and frequency domain, such as obtaining frequency data and comparing it to a low pass or high pass threshold, in order to distinguish intentional from unintentional movement such that therapy is only applied when unintentional movement is detected (col. 9, line 43-col. 10, line 9). The therapy is then selected by a stabilization algorithm that utilizes a calibration step before and during stimulation to correctly time the stimulation and adjust parameters in the time domain to improve stimulation response 
Additionally, Wei discloses utilizing EEG sensors, such as external EEG sensors (par. [0187, 0189, 0194, 0220, 0228, 0241]), in a therapy system for detecting voluntary and involuntary movement for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement (par. [0155, 0164, 0231]). This is particularly beneficial in patients with impaired movement in that the intent to move as indicated by the EEG signal is used and not an actual limb movement, of which the patient may only have minimal ability. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis reference to include closed loop control, as taught and suggested by Boston, and to include EEG sensors, as taught and suggested by Wei, for the purpose of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation and for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement.

In an alternative interpretation of the prior art, Regarding Claims 19 and 20, Nicolelis discloses a system and method for treating tremor in a patient comprising a non-invasive transcutaneous stimulation system (par. [0054]) that delivers stimulation to sensory (afferent) nerves (par. [0051]) such that aberrant low frequency synchronization 
Regardless, the Examiner notes the stimulation intensity ranges of afferent fibers disclosed by Nicolelis (0-20 mA) significantly overlaps with those disclosed by Applicant (4-13mA for sub-motor threshold and 12-23 of supra motor threshold) and that both stimulation regimens are designed to specifically disrupt aberrant low frequency synchronization in a patient to reduce tremor and improve volitional movement while avoiding muscle contraction. Therefore, while the stimulation parameters disclosed by Nicolelis and those contemplated by Applicant do not exactly match, the Examiner notes it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit stimulation to below 13 mA, since it has been held that In re Aller, 105 USPQ 233. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the stimulation range to below 13 mA, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90. Lastly, the Examiner notes it would have been obvious to try values below 13mA since there are a finite number of identified, predictable stimulation values each having a reasonable expectation of success in disrupting aberrant low frequency synchronization, as noted by Nicolelis (utilizing a minimum value that obtains this result in the range of 0-20 mA).
Nicolelis is silent regarding the use of the stimulation in a closed loop system driven by sensed physiological sensors and is silent regarding the use of transcutaneous EEG sensors. However, Boston discloses utilizing closed loop feedback in a system for treating tremor wherein signals such as EMG signals are sensed and an analysis is performed in the time and frequency domain in order to distinguish intentional from unintentional movement such that therapy is only applied when unintentional movement is detected (col. 9, line 43-col. 10, line 9). The therapy is then selected by a stabilization algorithm that utilizes a calibration step before and during stimulation to correctly time the stimulation and adjust parameters in the time domain to improve stimulation response (col. 10, line 62-col. 11, line 29), which can also be considered Applicant’s second algorithm for generating nerve stimulation signals in the 
Additionally, Wei discloses utilizing EEG sensors, such as external EEG sensors (par. [0187, 0189, 0194, 0220, 0228, 0241]), in a therapy system for detecting voluntary and involuntary movement for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement (par. [0155, 0164, 0231]). This is particularly beneficial in patients with impaired movement in that the intent to move as indicated by the EEG signal is used and not an actual limb movement, of which the patient may only have minimal ability. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Nicolelis reference to include closed loop control, as taught and suggested by Boston, and to include EEG sensors, as taught and suggested by Wei, for the purpose of allowing a patient to move freely without undesirably blocking or altering intentional movement by the application of stimulation and for the purpose of providing feedback for therapy using involuntary movement and controlling therapy with detected voluntary movement.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolelis et al. (2011/0184489) in view of Boston (7,643,882), further in view of Wei et al. (2009/0105785) and Giuffrida et al. (2013/0123666). Nicolelis, Boston and Wei disclose treating and suppressing tremor using neurostimulation, wherein accelerometers are used to distinguish voluntary from involuntary movement. See rejection of Claim 1 above in this action. Nicolelis, Boston and Wei are silent regarding .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792